Detailed Office Action
	Applicant’s amendments and arguments filed on 12/22/2020 have been entered and fully considered. Claims 1, 3-5, and 7-10 have been amended. Claim 15 has been cancelled. Claim 16 is withdrawn from examination. Claims 1-14 and 16 remain pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome the objections and the 35 USC 112(b) rejections previously set forth in the non-final office action of 9/22/2020. These objections and rejections are withdrawn.
Applicant’s argument that the primary reference of COGSWELL (US 5,019,450), hereinafter COGSWELL, does not teach the melting points recited in claim 1, has been fully considered and found not to be persuasive (see 12/22/2020, pages 10-11).
Applicant states that the Examiner cites a section of COGSWELL teaching a melt bath of polymer provided by an extruder "at as low a temperature as possible" (col 5, lines 14-21). However, one skilled in the art would not recognize the phrase "at as low a temperature as possible" to suggest the presently claimed "a temperature of less than 380 °C and greater by at least 10 °C than the melting point of the polymeric composition if semi-crystalline or greater by at least 100 °C than the glass transition temperature of the polymeric composition if amorphous". The Examiner also asserts COGSWELL teaches the use of a polymer with a melting point of at least 255 °C and processed at 275 °C, which is at least 10 °C above 255 °C (col 11, Table 2). Applicant respectfully disagrees with this characterization. COGSWELL does not teach the melting point of the polymers, nor does COGSWELL teach any limitation of the melt temperature with respect to the polymer used. The values cited in Table 2 are the temperature at which the polymer melt is held during the process, not the melting point temperature of the polymer. COGSWELL does not disclose the melting point of the copolymer used in Example 1.
	The Examiner respectfully disagrees. In the cited passages of COGSWELL {[col 5, lines 14-21]}, COSGSWELL teaches that the bath is supplied with an already molten polymer using an extruder, thus the polymer has to be above the melting point when supplied. This teaching reads on the limitation of claim 1 that the thermoplastic polymer is supplied above the melting point. Note that COGSWELL also teaches that the melting point of thermoplastic polymer used in its invention is at least 150 ºC, that is below the 380 ºC recited in claim 1 {[col 2, lines 5-10]}.
The Examiner also disagrees with the applicant’s interpretation of Table 2 and Example 1 of COGSWELL. In this Example and Table, COGSWELL discusses experiments on one single polymer {[col 11, line 56]}. It is known that one single polymer has one single melting point. Table 2 recites the melt temperature of the tested polymer that is supplied; this is the testing temperature and not the melting point. 
As discussed in the non-final office action of 9/22/2020, the experiment at the melt temperature of 255 ºC {[Table 2]} indicates that, at most, the melting point of the tested polymer is 255 ºC, since at the tested temperature of 255 ºC, the polymer is in a molten state. It could be that the actual melting point of the tested polymer is lower than 
Furthermore, the Examiner argued that the testing temperature of 275 ºC {[Table 2]} is therefore at least 10 ºC higher than the melting point of the tested polymer (275 ºC is 20 ºC higher than 255 ºC). Thus, this teaching reads on the limitation “supplying a thermoplastic polymeric composition at temperature of less than 380 °C and greater by at least 10 °C than the melting point of the polymeric composition”. The applicant arguments above that COGSWELL does not teach this limitation is not persuasive.
Applicant's arguments that modification of the method of COGSWELL by the extruder of HEALD (US-2006/0244172), hereinafter HEALD, is not obvious, have been fully considered and found not to be persuasive (12/22/2020 amendments pages 11-12).
Applicant states that HEALD is not concerned with the speed of production of a "composite material profile by injection-pultrusion from at least one reinforcing fabric and at least one thermoplastic polymer", as recited in amended claim 1. Rather, HEALD is concerned with the speed of changing the pultrusion profile and improving the amount of down-time required when the pultrusion profile is changed. It is the process/feature of interchangeable or modular die inserts to change the shape of the pultruded material, without removing and restringing the fibers through the apparatus that HEALD teaches is "fast and cost-effective". HEALD does not, as the Examiner asserts, teach or suggest an improvement in the speed of production of a pultruded material via the use of an extruder/impregnation chamber. The Examiner asserts one would be highly motivated to increase the production speed of COGSWELL and would seek the faster methods taught by HEALD. As discussed above, HEALD does not teach the use of an extrusion and impregnation chamber for increased production speed.
	The Examiner disagrees with the applicant’s argument above that HEALD does not teach that its extrusion/impregnation process is fast and only teaches that its “die” process is fast.
HEALD’s invention should be considered in its totality. The Examiner acknowledges the applicant’s argument above that HEALD explicitly relates the fastness of its process to the consolidation die step that is located downstream of the direct impregnation step of fibers using an extruder. However, HEALD describes that the pultrusion process is a continuous process {[0003] note this teaching in background applies generally to the pultrusion process which is HEALD's invention}. 
One of ordinary skill in the art recognizes that in a continuous process all of the sequential steps have to work in lock step. One step cannot lag behind or become the bottleneck, otherwise the whole purpose of the fastness of the process is defeated. As such the Examiner submits that HEALD teaches that the whole impregnation process is fast {[0024]}.
It is the Examiner’s position that the fastness of the direct impregnation step of HEALD upstream of the consolidation die is implicitly taught. The direct impregnation step has to be as fast as the “die” step. Therefore, and indirectly, the fastness of the impregnation step of HEALD is recognized by an artisan. One of ordinary skill in the art by looking into prior art of HEALD recognizes that in order to speed up the process all the steps as taught by HEALD will result in an overall speedy process, thus one would 
Applicant’s argument that the teaching of COGSWELL regarding the speed of its process, negates the motivation to look to prior art to speed up the process, has been fully considered and found not to be persuasive (12/22/2020, page 12).
Applicant states that COGSWELL teaches production speeds up to 5 m/min, which significantly overlap the claimed ranges of "at least 0.4 m.min-1" (present amended claim 1) and "0.4 to 12 m.min-1" (present amended claim 3). One skilled in the art finding "at least 0.4 m.min-1" to be an acceptable production speed would not be highly motivated to improve upon the methods of COGSWELL teaching up to 5 m/min production speeds.
	The Examiner notes that the speed of 12 m/min is still significantly higher than 5 m/min cited by COGSWELL. Industries are very competitive. Even a small improvement in production speed can result in a significant advantage over competitors and marked improvement in market share. Therefore, an artisan would be highly motived to impart an incremental improvement in the process no matter how small. Thus, the objective is always to improve the speed beyond 5 m/min. 
Furthermore, as discussed in the non-final office action of 9/22/2020 (page 13), the evidentiary document of KOPPERNAES (US 5,073,413), hereinafter KOPPERNAES, teaches that the wet bath technique of COGSWELL is slow {[col 2, lines 14-20]
Applicant’s argument that HEALD does teach the degree of impregnation, has been fully considered and found not to be persuasive (12/22/2020, pages 12-13).
Applicant states that HEALD does not teach the degree of impregnation provided by its impregnation process. The Examiner asserts HEALD discloses the same method steps to impregnate the fibers through the injection of the polymeric composition in the molten state through the fabric. HEALD does not teach a temperature profile that reads on the presently claimed temperature profile.
	The Examiner asserted that the combination of COGSWELL/HEALD and not HEALD alone discloses the same method steps (see non-final office action of 9/22/2020, argument section, page 5, the exact quote is “Note that the primary reference of COGSWELL teaches the temperature of the melt polymer; the method of molten polymer extruder injection as taught by HEALD is incorporated into the method of COGSWELL).
	As shown above, COGSWELL indeed teaches the melting point limitation recited in claim 1. Thus, the combination of COGSWELL/HEALD teaches the same method steps as the instant invention and the degree of impregnation.
Applicant’s argument that COGSWELL does not teach “total impregnation”, has been fully considered and found not to be persuasive (12/22/2020, page 13).
Applicant states that the Examiner asserts COGSWELL teaches the limitation of present claim 1 of totally impregnating said reinforcing fabric with said thermoplastic polymeric composition wherein the reinforcing fabric is positioned in an impregnation zone via the use of the phrase "thorough wetting" in the abstract. Applicant respectfully disagrees with this interpretation. While COGSWELL uses the word "thorough" in a general sense in the abstract, the only detailed teaching by COGSWELL of the degree of wetting is col. 2 line 62 to col. 3 line 3. COGSWELL recites "the fiber­reinforced structure produced should have a void contact of less than 15% and preferably less than 5%." One skilled in the art would not recognize a significant void (non-wetted fiber) content of up to 15%, to meet the limitation of "totally impregnating" the reinforcing fabric.
	The Examiner submits that the abstract is also part of the prior art and its teaching. Thorough wetting of fibers as taught by COGSWELL in the abstract is interpreted by the Examiner as a disclosure that the impregnation is total. Furthermore, teaching of COGSWELL that void content is preferably less than 5% (see applicant argument above) encompasses values of say less than 1% and approaching and including 0% i.e. total impregnation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim 3 has the limitation “pulling means”. The Examiner interprets this under 35 U.S.C. 112(f) because (A) the claim uses the term “means” and (B) the terms “means” is modified by the functional language “pulling” and (C) the term “means” is not modified by sufficient structure for performing the function of pulling. The Examiner interprets “pulling means” as a caterpillar type device {[page 25, line 12]} or equivalent thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over COGSWELL (US 5,019,450), hereinafter COGSWELL in view of HEALD (US-2006/0244172), hereinafter HEALD, as evidenced by KOPPERNAES (US 5,073,413), hereinafter KOPPERNAES, CRUX (How Polymers Work, the Crux of Crystallinity), hereinafter CRUX, ORANGE (US-2010/0215920), hereinafter ORANGE, Calcium Stearate (WIKIPEDIA), hereinafter, WIKIPEDIA CS, and Plasticizer (WIKIPEDIA), hereinafter WIKIPEDIA P.
Regarding claim 1, COGSWELL teaches a method that reads on the applicant claim of A method for continuous production of a composite material profile by injection-pultrusion from at least one reinforcing fabric and at least one thermoplastic polymer {[abstract] Fiber-reinforced structures comprising a thermoplastics polymer, [col 2, lines 39-40] the reinforced polymer compositions are produced by a pultrusion process, [col 5, line 15] feeding polymer using screw extruder (the injection part)}, said method comprising: 
a) supplying a thermoplastic polymeric composition at a temperature of less than 380 °C and greater by at least 10 °C than the melting point of the thermoplastic polymeric composition if semi-crystalline or greater by at least 100 °C than the glass transition temperature of the thermoplastic polymeric composition if amorphous {[col 5, lines 14-21] (also see the argument section above under item 2 related to supplying the molten polymer via an extruder), [col 11, table 2] (polymer of example 1 with melting point of at least of 255 oC and processed  at 275 oC that is at least 10 ºC above 255 ºC), [col 17, line 10] (indicates that example 1 polymer is semi-crystalline)},  
where the thermoplastic polymeric composition has a viscosity less than or equal to 50 Pa.s and based on one or more thermoplastic polymers in a molten state {[col 2, line 19-20] a melt of a thermoplastics polymer having a melt viscosity of less than 30 Ns/m2 (30 Pa.s)} and, 
b) supplying the reinforcing fabric at a temperature less than 400 oC, and greater than or equal to the temperature of said thermoplastic polymeric composition in the molten state {[col 4, lines 47-49] the rovings are provided with an external heat input to heat the spreader surface a temperature above the melting point of the particular polymer to be used for impregnation, [col 27, lines 28-30] the sample (reinforced fiber) was impregnated by drawing it over heated spreaders at 350 oC},
c) totally impregnating said reinforcing fabric with said thermoplastic polymeric composition wherein the reinforcing fabric is positioned in an impregnation zone [abstract] note the thorough wetting which is interpreted as total impregnation, [col 2, lines 41-43] note that fiber or fabric is in the bath which is interpreted as impregnation zone}; 
d) shaping said reinforcing fabric impregnated with said thermoplastic polymeric composition to form a shaped composite material with a profile, wherein i) said reinforcing fabric is continuously pulled with a pulling speed of at least 0.4 m.min-1 in the course of said process {[col 4, lines 21-23] consolidating the separated fibres by pulling the impregnated roving from the melt through a die (i.e., shaping), [col 19, table 16] line speed of 0.48-2.76 m/minute}; 
Regarding the limitation of: ii) the impregnation stage c) is performed by injection of said thermoplastic polymeric composition in the molten state through the reinforcing fabric, wherein the injection is performed using an extruder; COGSWELL discloses feeding the bath in stage c with a conventional screw extruder using already molten polymer. COGSWELL, however, is silent on “injection of the molten polymer through the fabric in stage c using the extruder”. The fabric in COGSWELL method is immersed in the bath that is fed by the extruder {[col 2, lines 41-43]}. 
In the same field of endeavor that is related to pultrusion die and pultrusion process for making parts, HEALD discloses a method that reads on the applicant claim of injection of said thermoplastic polymeric composition in the molten state through the reinforcing fabric, wherein the injection is performed using an extruder {[0028] (also note the argument section above under item 3 that establishes inherent teaching of HEALD regarding total impregnation}.
[0024]}. 
Also, as evidenced by KOPPERNAES, the wet bath technique of COGSWELL is very slow {[col 2, lines 14-20]}. Therefore one of ordinary skill in the art would have been highly motivated to increase the production speed of the method of COGSWELL and as such look to prior art and seek faster methods as taught by HEALD. 
Regarding the last limitation of claim 1: iii) the profile is shaped in stage d) with a thermal profile such that: its surface temperature is less than the crystallization temperature of said thermoplastic polymeric composition if semi-crystalline and less than 125 oC above the glass transition temperature (Tg) of said thermoplastic polymeric composition if amorphous, and its core temperature is greater than the crystallization temperature of said thermoplastic polymeric composition if semi-crystalline and higher than 50 oC above the glass transition temperature (Tg) of said thermoplastic polymeric composition if amorphous.
COGSWELL teaches imparting the surface temperature during the shaping stage as recited in claim 1 {[col 5, lines 33-36] it is preferable to use a cooled die and to ensure that the surface temperature of the pultruded section entering the die is at a temperature of not more than 20 °C above the softening temperature of the polymer (softening temperature is the Tg or glass transition temperature in case of amorphous polymers)}.

whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Alternatively, as combination of COGSWELL and HEALD discloses the same process step on substantially the same fiber reinforced composite material and the same surface temperature, the same temperature at the core will be obtained. It is also noted that COGSWELL discloses similar thickness (0.25-6 mm, see Examples in columns 11-28) as that disclosed in the instant specification (page 24 1st ¶, 0.2-25 mm). Note that thickness is also a factor in determining the core temperature when surface temperature is maintained as recited in claim 1.
Notably, the applicant’s disclosure does not specify any additional steps and/or physical dimension of the pultruded part that impart such core temperature in the composite structure. If applying the pultrusion steps the same ways and to substantially same material does not inherently result in said core temperature of claim 1, then a question of scope of enablement and/or omitting essential method limitation can be brought for claim 1.
The Examiner also notes that during shaping stage the core temperature has to be greater than the surface temperature since heat transfer is from core to the surface. In case of semi-crystalline polymer if the surface is cooled to reach the crystallization temperature, then at that instant the core temperature will be higher than the crystallization temperature.
in which said thermoplastic polymeric composition utilized at c) has in the molten state a viscosity ranging from 1 to 30 Pa.s {[col 2, line 21-22]}. 	Regarding claims 5 and 6, COGSWELL teaches a method that reads on the applicant claim of in which said thermoplastic polymeric composition is formed of at least one semi-crystalline or amorphous polyamide or of a mixture thereof (claim 5), in which said polyamide is semi-crystalline and has a weight average molecular weight (Mw) lying between 6,000 and 25,000 g/mol (claim 6) {[col 2, lines 6-8] preferred thermoplastic polymers are crystalline or amorphous, [col 3, line 67] suitable polymer such as polyamide}.
 Note that as evidenced by CRUX (see page 11), no polymer is 100% crystalline thus disclosed polymer by COGSWELL is semi-crystalline. Also as shown by ORANGE, a polyamide with the melt viscosity of 1-50 Pa.s, exhibits Mw greater than 8,000 or a molecular weight of 8,000-20,000 {[0011], [0021]}. As such it follows that COGSWELL’s semi-crystalline polyamide with the disclosed melt viscosity of the instant claim 1, will have a Mw of 8,000-20,000 which falls in the claimed range of 6,000 to 25,000.
Regarding claim 10, COGSWELL teaches a method that reads on the applicant claims of  further comprising a temperature stabilization stage c') following the impregnation stage c) and before the shaping stage d), in which said reinforcing fabric impregnated with the thermoplastic polymeric composition in the molten state is brought to a temperature less than 380 oC and greater by at least 10 oC than the melting point of said thermoplastic polymeric composition if comparable to a semi-crystalline material and greater by at least 100  oC than the glass transition temperature of said polymeric composition if comparable to an amorphous material {[col 11, table 2] (polymer of example 1 with melting point of 255 oC pultruded or shaped at 275 oC), [col 17, line 10] (indicates that example 1 polymer is semi-crystalline)}.
The Examiner notes that the stage c’ of claim 10 is referred to by COGSWELL as temperature controlled zone and is integrated in the shaping zone or die zone {[col 5, lines 25-35]}. COGSWELL does not disclose stage c’ being separate from the shaping stage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate these sections, since it has been held that constructing formerly integral structure in various elements involves only routine skill in art {see MPEP 2144.04 (V)(C)}.  
One would have been motivated to make the temperature control zone and shaping zone of COGSWELL separable for the purpose of individual access to different sections and targeted maintenance and repair each section without the need to disassemble the whole sections.
Regarding claims 11 and 12, COGSWELL teaches a method that reads on the applicant claim of further utilizing at least one lubricating agent, in stage c) and/or d) (claim 11), said lubricating agent is selected from a group of polymer production auxiliary agents consisting of: polyvinylidene fluoride, polytetrafluoroethylene, plasticizers, mineral fillers, and mixtures thereof (claim 12) {[col 12, lines 50-51] polymer blended with calcium stearate}. As shown by WIKEPEDIA CS, calcium stearate is a lubricant and as shown by WIKEPEDIA P, lubricant is a plasticizer.
 in which the profile obtained on emergence from the shaping stage d) has, throughout its thickness, a temperature less than the crystallization temperature of the thermoplastic polymeric composition if semi-crystalline, and less than 60 oC beyond the glass transition temperature of the thermoplastic polymeric composition if amorphous. 
The Examiner notes that the above limitation disclosing the temperature of the profile emerging from the shaping stage simply expresses the intended results of the process steps of claim 1 positively recited {see MPEP 2111.04 (I)}. 
whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Alternatively, as combination of COGSWELL and HEALD discloses the same process step on substantially same fiber reinforced composite structure, the same temperature of the profile downstream of the shaping zone will be obtained. Notably, the applicant’s disclosure does not specify any additional steps that impart such temperature in the profile emerging form the shaping zone. If applying the pultrusion steps the same ways and to substantially same material does not inherently result in said temperature of claim 13, then a question of scope of enablement and/or omitting essential method limitation can be brought for claim 13.
Regarding claim 14, COGSWELL discloses a method that reads on the applicant claims of in which said shaped composite material with a profile has a volume of reinforcing fabric ranging from 35 to 75% relative to the total volume of the profile {[abstract] Fiber-reinforced structures comprising a thermoplastics polymer and containing at least 30% by volume of reinforcing filaments}.
prima facie case of obviousness is established when a claimed range fall within the prior art range. Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over COGSWELL and HEALD as applied to claim 1 above, and further in view of BUEHLLER (US-2017/0334155), hereinafter BUEHLLER.
Regarding claim 2, combination of COGSWELL and HEALD discloses all the limitations of claim 1. This combination, however, is silent on an additional cooling stage following the shaping stage.
In the same filed of endeavor that is related to the production of fiber composites using continuous pultrusion process, BUEHLLER discloses a method that reads on the applicant claims of further comprising a cooling stage following the shaping stage d), in which said shaped composite material with a profile is cooled throughout its thickness at a temperature ranging from 150 oC to 50 oC {[0078] transporting carriage with cooling (before cutting), [0038] The temperatures at which the cooling process takes place are generally from 0 to 120° C}.
At the effective filing date of the instant invention, it would have been obvious to one ordinary skill in the art to have included the cooling stage of the BUHLLER in the combination method of COGSWELL and HEALD to cool the part after its shaping. The need for this cooling as taught by BUHLLER is the ability for post processing the part such as its cutting {[0078], [0079]}.
Note that BUEHLLER teaches cooling range of 0-120 °C that partially overlaps with the claimed range of 50-150 °C. A prima facie case of obviousness is established Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over COGSWELL and HEALD as applied to claim 1 above, and further in view of DANIEL (US-2018/0197658), hereinafter DANIEL.
 Regarding claim 3, combination of COGSWELL and HEALD discloses all the limitations of claim 1. COGSWELL further discloses in which said fabric is continuously pulled with a pulling speed ranging from 0.4 to 12 m.min-1 {[col 19, table 16]}.
The combination above, however, is silent on the nature of the pulling device installed downstream of the shaping stage.
In the same field of endeavor that is related to composite cores, DANIEL discloses a method that reads on the applicant claims of by means of a pulling apparatus positioned downstream of a channel devoted to the shaping stage {[0087] Referring to FIG. 7, a pulling device 82 is positioned downstream. Typical pulling devices may include, for example, caterpillar pullers (see 112(f) section above)}.
At the effective filing date of the instant invention, it would have been obvious to one ordinary skill in the art to have applied the teachings of DANIEL regarding typical the pulling devices in the combination method of COGSWELL and KOPPERNAES to pull the pultruded fabric. As stated by DANIEL this device is typical in pultrusion processes {[0087]}.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over COGSWELL and HEALD as applied to claim 1 above, and further in view of KOPPERNAES.

In the same filed of endeavor that is related to pultrusion of fiber reinforcement by molten plastic, KOPPERNAES discloses a method that reads on the applicant claim of discloses in which the impregnation stage c) and shaping stage d) proceed in a common channel comprising successively a hot entry zone, a hot impregnation zone having an injection chamber, a thermal control zone, and a shaping zone {[col 2, line 31] use of preheater (hot entry zone), [FIG. 4] common channel 154, 156 is the hot entry zone, 152 is the injection chamber or the hot impregnation zone, 153 is the thermal control zone, and shaping region is162}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated teachings of KOPPERNAES into the pultrusion method of COGSWELL/HEALD and have provided for different zones. The advantage of this approach as disclosed by KOPPERNAES is for being able to facilitate the direct injection technology and avoid drawbacks of melt bath {[col 2, lines 13-22]} and also provide for a channel that has the capability of eliminating undesired voids and air pockets in the process of direct injection/pultrusion {[col 1, lines 34-39]}.
One would have been further motivated to modify the combination method of COGWELL and HEALD with teachings of KOPPERNAES to have ensured that impregnation is indeed complete and the presence of defects such as air pockets and void are totally eliminated.
in which the impregnation stage c) and shaping stage d) proceed in two distinct and consecutive channels, the first channel comprising successively a hot entry zone and a hot impregnation zone having an injection chamber, the second channel comprising a shaping zone (claim 8), and in which the impregnation stage c) and shaping stage d) proceed in two distinct and consecutive channels, the first channel comprising successively a hot entry zone and a hot impregnation zone having an injection chamber, said first channel being provided with a vent, devoted to the elimination of gaseous residues or air (claim 9). 
As discussed in the analysis of claim 7 above, KOPPERNAES discloses all these limitations including the vent in different section {[FIG. 5], [FIG. 4] numeral 160 is the vent, [col 6, lines 16-17]}, except that all these sections are located in a common channel. They are not in distinct and consecutive channels. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have separated these sections, since it has been held that constructing formerly integral structure in various elements involves only routine skill in art {see MPEP 2144.04 (V)(C)}.  
One would have been motivated to make the elements separable for the purpose of individual access to different sections and targeted maintenance and repair of each section without the need to disassemble the whole sections.
	Regarding the last limitation of claim 9: the second channel comprising a calendering machine or a train of several calendering machines at a controlled temperature, COGSWELL discloses a pair of cooled or heated (i.e., controlled [col 6, lines 52-56]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748